DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “determining, with a processing device, that…”, wherein it should be noted that a “processing device” is equivalent to “a device for processing…” in claim 1. 
The “processing device” has been interpreted as corresponding to a “processor”, as set forth in paragraph [0013] of the corresponding PG-Pub 2019/0282208, along with the algorithm/steps for performing the function as described in the specification, and equivalents thereof.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Objections
Claims 5-6 are objected to because of the following informalities:  
In claim 5, in line 2, the word --- first --- should be inserted before both instances of the word “ultrasound”.
In claim 6, in line 2, the word --- first --- should be inserted before both instances of the word “ultrasound”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9 and 16-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abolmaesumi et al. (US Pub No. 2019/0125298).
With regards to claim 1, Abolmaesumi et al. disclose a method, comprising:
determining, with a processing device, that a classification model (i.e. “view category specific image assessment neural network” or “”image quality assessment neural networks”) classifies a first ultrasound image as belonging to a first class (i.e. an anatomical view class or a quality class) (paragraphs [0038], [0067]-[0068], [0070]-[0071], referring to applying the view category determining neural network (i.e. “classification model”) to the received at least one echocardiographic image and outputting whether the image received are AP2, AP3, etc. (i.e. different anatomical views); paragraphs [0074], [0079]-[0080], referring to the analyzer processor/image quality assessment neural networks determining a quality assessment value; Figures 2-3, 5);
generating, based on the first ultrasound image, a second ultrasound image that the classification model would classify as belonging to a second class (i.e. a different anatomical view class or a different quality class), wherein the second class is different from the first class (paragraph [0106], referring to an operator adjusting image capture parameters and/or adjust positioning of hte transducer until the operato sees a desired 
displaying the second ultrasound image (paragraphs [0100], [0103]-[0104], [0106], referring to displaying the quality assessment value and associated at least one echocardiographic image in real-time to the operator, which assists the operators in capturing subsequent echocardiographic images, wherein the display is updated with near real-time updates of images and associated quality assessment values and the operator may adjust image capture parameters, etc., until the operator sees a desired quality assessment value, and therefore the generated updated images, which include the “second ultrasound image”, are displayed; Figure 13). 
	With regards to claim 2, Abolmaesumi et al. discloses that generating the second ultrasound image comprises changing one or more portions of the first ultrasound image (paragraphs [0106]-[0107], [0110], referring to the operator adjusting image capture parameters or image receiving parameters, or repositioning the transducer, to obtain the second ultrasound image, and therefore the second ultrasound image would include portions/regions that are different (i.e. a change) from one or more portions of the first ultrasound image).

	With regards to claim 5, Abolmaesumi et al. disclose that the classification model is configured to classify the inputted ultrasound image according to a quality of the inputted ultrasound image (paragraphs [0074], [0079]-[0080], referring to the analyzer processor/image quality assessment neural networks determining a quality assessment value of the received image).
	With regards to claim 6, Abolmaesumi et al. disclose that the classification model is configured to classify the inputted ultrasound image according to an anatomical view shown in the inputted ultrasound image (paragraphs [0038], [0067]-[0068], [0070]-[0071], referring to applying the view category determining neural network (i.e. “classification model”) to the received at least one echocardiographic image and outputting whether the image received are AP2, AP3, etc. (i.e. different anatomical views).

	With regards to claim 8, Abolmaesumi et al. disclose that the first class comprises a low-quality class (i.e. minimum quality of 0) and the second class comprises a high-quality class (i.e. higher qualities corresponding to 1-5) (paragraphs [0107]-[0108], referring to the quality assessment value having a possible range of 0-5, which corresponds to different classes of quality (i.e. minimum quality of 0, higher qualities corresponding to 1-5); paragraphs [0106]-[0107], referring to the operator making adjustments until an image having a higher quality is obtained; paragraph [0035]).
	With regards to claim 9, Abolmaesumi et al. disclose that the first class comprises a first anatomical view (i.e. AP4) and the second class comprises a second anatomical view (i.e. view that is different from AP4, such as AP2, AP3, etc.) (paragraphs [0070]-[0071], referring to associating the at least one echocardiograph image with a view category that corresponds to AP2 (i.e. first class), AP3 (i.e. second class), AP4, etc.; paragraphs [0036], [0109]-[0110]).
	With regards to claim 16, Abolmaesumi et al. disclose that their method further comprises receiving the first ultrasound image from an ultrasound device (16) 
	With regards to claim 17, Abolmaesumi et al. disclose that receiving the first ultrasound image from the ultrasound device comprises receiving the first ultrasound image in real-time (paragraphs [0033]-[0034], [0100], referring to the images being viewed in real-time, and thus received in real-time).  
	With regards to claim 18, Abolmaesumi et al. disclose that their method further comprises receiving the first ultrasound image from a memory (paragraph [0034], [0160], referring to storing representations of the echocardiographic images in memory and the analyzer (12) being used to analyze stored images rather than images received in real-time). 
	With regards to claim 19, Abolmaesumi et al. disclose that generating the second ultrasound image is performed in response to receiving a user selection (paragraph [0106], referring to the transducer being adjusted until the operator sees a desired quality assessment value, and thus the second ultrasound image is performed in response to receiving a user selection/input that a desired quality assessment value has been reached; paragraphs [0037], [0072]-[0076], referring to the analyzer (12) being configured to receive operator input (via the user interface system 14), which sets the view category with which the operator wishes to have the received echocardiographic images assessed). 
	With regards to claim 20, Abolmaesumi et al. disclose that displaying the second ultrasound image (i.e. an image with an updated quality assessment value) is performed in response to receiving a first user selection (paragraph [0106], referring to the 
	With regards to claim 21, Abolmaesumi et al. disclose that displaying the first ultrasound image (i.e. a image corresponding to a specific anatomical view (i.e. AP2)) is performed in response to receiving a second user selection following the first user selection (paragraph [0106], referring to the transducer being adjusted until the operator sees a desired quality assessment value for a particular anatomical view, and thus, when the quality is being assessed, the first ultrasound image of the same anatomical view is still being displayed in response to receiving a second user selection following the first user selection (i.e. multiple user selections/inputs include a first and second user selection) until the desired quality assessment value is reached; paragraphs [0037], [0072]-[0076], referring to the analyzer (12) being configured to receive operator input (via the user interface system 14), which sets the view category with which the operator wishes to have the received echocardiographic images assessed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abolmaesumi et al. as applied to claim 1 above, and further in view of Lysyansky et al. (US Pub No. 2010/0249589).
With regards to claim 3, as discussed above, Abolmaesumi et al. meet the limitations of claim 1.  
Further, Abolmaesumi et al. disclose that generating the second ultrasound image comprises inputting the first ultrasound image to an explaining model configured to accept the first ultrasound image as an input and output the second ultrasound image (paragraph [0165], referring to the analyzer processor receiving 3D model representations of the patient’s heart which represent one or more echocardiographic images which may be derived or extracted from the 3D model representations by takings slices from the 3D model representation, wherein the echocardiographic images may be derived/extracted from the 3D model representation; paragraph [0109]-[0110], referring to after capturing an image of the AP4 view category, an image of the AP2 view category may be captured; therefore, since the analyzer can obtain the different 
However, Abolmaesumi et al. do not specifically disclose that the second ultrasound image that is output is “based on the first ultrasound image”.
Lysyansky et al. disclose generating images of a heart using a three-dimensional (3D scan mode), wherein 2D images of a region of interest may be obtained from the 3D image (paragraphs [0020], [0021], [0042]-[0043]).  The scan planes obtained from the 3D image may be defined by spacing (e.g. angular rotation) between the scan planes (paragraphs [0024], [0043], referring to orientation/rotation information may indicate the angular rotation of one data slice with respect to another data slice, and thus an image plane/slice/view is defined/based on another ultrasound image (i.e. scan plane/view 234 is defined as 60 degrees from scan plane/view 232); Figures 4 and 6).  Obtaining images in such a manner provides tri-plane image acquisitions that can be used to provide three-dimensional tracking of functional information that is more robust and easier to interpret (Abstract; paragraphs [0003]-[0005]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the second ultrasound image of 
With regards to claim 10, as discussed above, Abolmaesumi et al. meet the limitations of claim 1.  Further, Abolmaesumi et al. discloses that generating the second ultrasound image (i.e. different anatomical view) comprises generating the second ultrasound image from a 3D image (paragraph [0165], referring to the analyzed echocardiographic images being derived or extracted from a 3D model representation), Abolmaesumi et al. do not specifically disclose that generating the second ultrasound image comprises generating a composite of the first ultrasound image and a transformed version of the first ultrasound image.
Lysyansky et al. disclose an ultrasound imaging system that includes an ultrasound probe configured to perform multi-plane ultrasound imaging to acquire a plurality of image frames (Abstract, paragraph [0006]).  The multi-plane image data is acquired from a 3D ultrasound scan using two or more image planes, wherein a tri-plane image scan using three planes (232, 234, and 236, which each correspond to different anatomical views) can be displayed as a 3D combined (i.e. composite) image (paragraphs [0029], [0042]-[0044], Figures 4-5, note that each plane (232, 234, 236) can be viewed as a transformed version (i.e. via rotating the view by an angle) of another plane, and thus, for example, plane 232 may be viewed as corresponding to a first ultrasound image and plane 234, which is a rotated view of image plane 232, can be viewed as a transformed version of the first ultrasound image).  This provides three-
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have generating the second ultrasound image of Abolmaesumi et al. comprise generating a composite of the first ultrasound image and a transformed version of the first ultrasound image, as taught by Lysyansky et al., in order to provide three-dimensional tracking of functional information that is more robust and easier to interpret (Abstract; paragraphs [0003]-[0005]).  

Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abolmaesumi et al. as applied to claim 1 above, and further in view of Doi et al. (US Pub No. 2007/0160271).
With regards to claims 11-15, as discussed above, Abolmaesumi et al. meet the limitations of claim 1.  However, they do not specifically disclose that their method further comprises generating a mask image indicating changes from the first ultrasound image to the second ultrasound image, wherein the method further comprises displaying the mask image, displaying the mask image, the second ultrasound image and the first ultrasound image simultaneously, and further comprising highlighting regions of the first ultrasound image and/or the second ultrasound image based on the mask image.
Doi et al. disclose facilitating viewer comparison of a plurality of medical images of at least one body part on a review workstation, wherein the displayed portions of medical images 102 and 104 can look like “original” or “diagnostic-quality” images, 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the method of Abolmaesumi et al. further comprise generating a mask image indicating changes from the first ultrasound image to the second ultrasound image, wherein the method further comprises displaying the mask image, displaying the mask image, the second ultrasound image and the first ultrasound image simultaneously, and further comprising highlighting regions of the first ultrasound image and/or the second ultrasound image based on the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 
Schneider et al. (US Pub No. 2016/0249885) disclose identifying and displaying different apical view planes from a 3D volume (paragraph [0006], Figure 3).  
Fram (US Patent No. 9,536,045) discloses obtaining difference images from an original image and a compressed image of a different quality, wherein the original image and the difference image can be displayed simultaneously (column 16, line 58-column 17, line 25; Figure 2) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793